Citation Nr: 1023777	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for floaters in eyes.

4.  Entitlement to service connection for breathing trouble.

5.  Entitlement to service connection for ulcer.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for traumatic brain 
injury (TBI).

9.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

10.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD), lumbar spine.

11.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD), cervical spine.

12.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1991 to October 1991, from December 1992 to June 1996, and 
from January 2005 to October 2005, with additional time 
served in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2008, April 2008, 
December 2008, and February 2009 rating decisions by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of service connection for a bilateral arm 
disorder, a bilateral knee disorder, breathing trouble, 
ulcer, headaches, and TBI are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues decided herein was obtained.

2.  The only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's current eye 
floaters and service weighs against the claim.

3.  The Veteran does not have a current diagnosis of erectile 
dysfunction.

4.  The Veteran's PTSD is manifested by no more than an 
occupational and social impairment with deficiencies in most 
areas, such as work and family relations, suicidal ideation, 
obsessional rituals, impaired impulse control with unprovoked 
irritability, neglect of hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

5.  DDD of the lumbar spine is presently manifested by 
forward flexion to 45 degrees, extension to 25 degrees, right 
and left lateral flexion to 25 degrees, right and left 
rotation to 60 degrees, and painful motion.

6.  DJD disease of the cervical spine is presently manifested 
by forward flexion to 40 degrees, extension to 25 degrees, 
right and left lateral flexion to 30 degrees, right and left 
rotation to 60 degrees, and painful motion.

7.  Hearing loss is presently manifested by level I hearing 
acuity in the right ear and level I hearing acuity in the 
left ear.




CONCLUSIONS OF LAW

1.  Floaters in eyes were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.326 (2009).

2.  Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.326 (2009).

3.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2009).

4.  The criteria for an evaluation in excess of 20 percent 
for DDD of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5242 (2009).

5.  The criteria for an evaluation in excess of 10 percent 
for DJD of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5242 (2009).

6.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2009).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2007, July 2008, September 2008, and 
November 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
Veteran voiced disagreement with the assigned ratings for 
PTSD, DDD of the lumbar spine, DJD of the cervical spine, and 
hearing loss in a notice of disagreement, no further duty to 
inform the Veteran of the requirements of VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in May 2007.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

II.  Service Connection Claims

The Board observes that, with respect to the Veteran's 
service, the applicable laws and regulations permit service 
connection only for disability resulting from disease or 
injury incurred or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA).  See 38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

A.  Floaters in Eyes

In this case, a June 1996 separation examination report shows 
that the Veteran had normal eyes.  A Report of Medical 
Examination without a date contains a notation that the 
Veteran had normal eyes.

A November 1996 letter from a private eye examiner to a Naval 
Recruiting office contains a notation that the Veteran's 
recent ophthalmic examination was completely normal except 
for uncorrected visual acuities of 23/30 right eye and 
20/25+left eye, greater than average exophoria (convergence 
insufficiency), and significant bilateral lattice peripheral 
retinal degeneration with atrophic holes.

In May 2005, the Veteran told a service examiner that he 
experienced floaters in his eyes.  An aeromedical evacuation 
patient record from July 2005 contains the notation that the 
Veteran's vision was not impaired.

During a VA optometry consult from May 2007, the Veteran 
reported that he experienced floaters after being near a 
mortar blast in April 2005.  After the mortar blast, he 
reported seeing stars for about 20 minutes.  He said that his 
floaters had been stable over the previous 16 months, and he 
had no associated flashes of light or veiling of his vision.  
After examining the Veteran, the optometrist provided 
diagnoses of atrophic retinal holes and lattice degeneration 
in both eyes.  The Veteran was scheduled for prophylactic 
grid laser treatment around the retinal holes in his eyes.

In August 2007, the Veteran told a VA optometrist that he 
experienced stable, clear vision with stable intermittent 
floaters in both eyes.  Again, after examining the Veteran, 
the optometrist provided diagnoses of lattice degeneration 
and atrophic retinal holes in both eyes.

On VA examination in November 2007, the Veteran reported 
having stable vision during the day but worsening vision at 
night.  He said that he noticed new floaters after 
experiencing a nearby mortar blast in 2005.  He recalled that 
the mortar blast knocked him about 30 feet in the air.  It 
was noted that the Veteran did not specifically recall any 
symptoms consistent with retinal traction.

After examining the Veteran, the examiner provided a 
diagnosis of lattice degeneration with retinal holes 
associated with the lattice.  He commented that the Veteran 
received prophylactic treatment in July 2007, approximately 
two years after he experienced the nearby mortar explosion.  
The examiner reviewed the November 1996 letter from the 
private optometrist which indicated that the Veteran had 
lattice degeneration with retinal holes at that time, but he 
further noted that the letter was not specific on how many 
retinal holes there were, their specific location, or their 
size.  The examiner reviewed the VA treatment records and 
spoke with the VA optometrist who recommended prophylactic 
treatment for the Veteran, and both the VA examiner and 
treating optometrist did not feel that the Veteran's floaters 
were secondary to the mortar attack.

The examiner concluded that although he could not rule-out 
that the Veteran developed more floaters after his trauma, he 
could find no clinical reason for additional floaters, such 
as a Weiss Ring secondary to a Posterior Vitreous Detachment 
or an operculum from a retinal hole.  He reiterated that the 
Veteran was noted to have lattice degeneration with retinal 
holes prior to his mortar trauma, but there was no way to 
know if the condition became worse from the trauma (or from 
the natural progression of the disease) as the number of 
holes, size, and location weren't specifically documented 
prior to his trauma.

Based on the evidence of record, the Board finds that service 
connection for floaters in the eyes is not warranted.  The 
evidence of record clearly establishes that the Veteran has a 
eye floaters, as reflected, for example, in the November 2009 
VA examination report showing diagnoses of lattice 
degeneration with retinal holes associated with the lattice.  
However, the record simply fails to establish that his eye 
floaters are medically related to any incident of service.

None of the medical records reflecting a diagnosis of lattice 
degeneration and atrophic retinal holes even suggests that 
there exists a medical nexus between the Veteran's current 
eye floaters and the Veteran's military service.  Both the 
November 2007 VA examiner as well as the Veteran's VA 
treating optometrist opined that that the Veteran's floaters 
were not secondary to the mortar attack the Veteran 
experienced in 2005.  This evidence weighs directly against 
the claim.  Additionally, the November 2007 VA examiner 
opined that he could find no clinical reason for additional 
floaters to have formed after the mortar blast, and there was 
no way to know if the condition became worse from the trauma 
(or from the natural progression of the disease) as the 
number of holes, size, and location weren't specifically 
documented prior to his trauma.  While this statement does 
not directly weigh against the claim, it does not support the 
claim, as it indicates that any comments regarding possible 
aggravation would be purely speculative.  Significantly, 
neither the Veteran nor his representative has presented or 
identified any existing medical opinion which would provide 
the necessary nexus between the Veteran's current eye 
floaters and his service, and without evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury, service connection cannot be 
granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has also considered the Veteran's statements to the 
effect that his current eye floaters attributable to an in-
service cause.  In this regard, the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In the present case, eye floaters are found to be capable of 
lay observation.  However, this claim turns on the medical 
matter of whether there exists a relationship between the eye 
floaters for which service connection is sought and service, 
a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  The question of etiology is found to involve complex 
medical issues, which, as a layperson, the Veteran is not 
qualified to address.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 45 (1992).

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Erectile Dysfunction

Here, a June 1996 separation examination report shows that 
the Veteran had a normal genitourinary system.  A Report of 
Medical Examination without a date contains a notation that 
the Veteran had a normal genitourinary system.

A service treatment record from August 2005 indicates that 
the Veteran was able to enjoy intimacy with his wife.

A VA examiner noted in July 2007 that a computerized problem 
list for the Veteran listed erectile dysfunction.

Based upon the evidence of record, the Board finds that the 
Veteran does not have erectile dysfunction as a result of 
active service.  The evidence of record does not contain a 
present diagnosis of erectile dysfunction.  Although erectile 
dysfunction was listed on a computerized problem list, that 
list does not constitute a diagnosis.  None of the medical 
treatment records either in or out of service show a 
diagnosis of or treatment for erectile dysfunction.  Service 
physical examinations showed that the Veteran had a normal 
genitourinary system.  Significantly, in August 2005, a 
service examiner was noted that the Veteran was able to enjoy 
intimacy.  It appears that the Veteran does not have 
currently diagnosed erectile dysfunction, and without a 
currently diagnosed disorder, service connection cannot be 
granted on either a direct or secondary basis.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Additionally, none of the evidence of record provides a link 
between any currently diagnosed disorder and any event or 
disease manifest during the Veteran's active service.  
Without a competent medical nexus between a currently-
diagnosed disorder and his active service, service connection 
cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board has carefully considered the Veteran's statements 
asserting erectile dysfunction.  However, the Court has 
stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that 
continued complaints after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  The Court 
has held that a Veteran's statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(C)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since erectile 
dysfunction is not indicated by the evidence of record.

While the Veteran may sincerely believe that he currently has 
erectile dysfunction as a result of his active duty service, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  For the reasons set forth above, the Board finds 
that the preponderance of the evidence is against his claim 
and thus entitlement to service connection is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.326.

III.  Higher Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).



A.  PTSD

The RO has assigned the Veteran a 70 percent rating for PTSD 
under Diagnostic Code 9411.  However, the actual criteria for 
rating psychiatric disabilities other than eating disorders 
are set forth in a General Rating Formula.  See 38 C.F.R. 
§ 4.130.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assigned of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  

In this case, a VA outpatient record from April 2007 shows 
that the Veteran felt irritable, withdrawn, and was anxious.  
He said that when he tried to go to sleep, he felt like he 
was falling.  He had constant fears of dying.  Loud noises 
bothered him, and he removed all of the doors from his house 
except the front door because loud noises bothered him.  He 
said that he would react to everyday situations as if he was 
in Iraq.  He reported trouble relating to people and said 
that he had difficulty with customers at work.  He isolated 
himself at home.  He denied experiencing suicidal or 
homicidal ideation.  The examiner noted that the Veteran was 
alert, oriented, and nicely dressed.  His thought process was 
deemed logical and goal-directed.  While the Veteran 
sometimes saw "things," it appeared to be in the context of 
flashbacks.  The Veteran reported some thoughts that people 
were out to get him.

During a follow-up visit in May 2007, the Veteran related 
that he had some success in dealing with marital issues, but 
his hyperarousal symptoms were persistent.  He particularly 
experienced mental triggers while driving.  The examiner 
assigned a GAF score of 42.

A mental health outpatient record from August 2007 reveals 
that the Veteran was anxious coming to the clinic.  It was 
noted that he had problems with absenteeism and tardiness 
with the Army Reserves.  He had significant problems with 
organizing and performing tasks.  For example, he neglected 
to renew his insurance.  He was fighting with his wife, and 
his wife said that he could no longer work at her store.  The 
examiner observed that the Veteran was cooperative but 
withdrawn and isolative.  He displayed a restricted affect 
and anxious mood.  Insight and judgment were deemed fair.  
The examiner felt that the Veteran's flow of thought was goal 
directed and organized.  Hallucinations were neither reported 
nor observed, and the Veteran had contact with reality.  His 
speech was slightly pressured, and he had initial insomnia.  
Flashbacks were reported.  There was no suicidal or homicidal 
ideation.

On VA examination in November 2007, the Veteran reported that 
he had a bad memory; was irritable, anxious, impatient, and 
depressed; and had marital problems.  He said that he got 
along with his two sons but did not play with them often.  He 
said that he did not want to talk to anyone who hadn't been 
to Iraq.  He stated that he was rude and impatient with 
customers at work.  He spent his days on his computer at home 
and doing household chores.  It was further noted that the 
Veteran isolated himself socially and was unemployed.

On objective examination, it was noted that the Veteran was 
clean, neatly groomed, and appropriately dressed.  He was 
fatigued and tense but spoke spontaneously, clearly, and 
coherently.  He displayed a constricted affect and anxious 
mood.  He was unable to do serial sevens, and serial threes 
were slow and difficult.  He was intact to person, time, and 
place.  His thoughts seemed to flow from one upsetting event 
to the next.  His focus was on his functional impairments.  
No delusions were present, and he understood the outcome of 
his behavior.  He said that he felt exhausted but could not 
sleep.  He had nightmares two or three times per week.  It 
was noted that the Veteran liked to sleep in the basement.  
He started to dig a bunker in his yard but stopped when his 
neighbors called the city.  No hallucinations were present.  
The Veteran interpreted proverbs appropriately.  He exhibited 
obsessive and ritualistic behavior.  No panic attacks or 
homicidal thoughts were present, but the Veteran had fleeting 
suicidal thoughts.  His impulse control was deemed good with 
no episodes of violence.  The examiner indicated that the 
Veteran was able to maintain personal hygiene.  His remote 
memory was normal; his recent memory was moderately impaired; 
his immediate memory was mildly impaired.  The examiner 
assigned a GAF score of 41 and said that reflected a serious 
impairment in work, mood, thinking, and social/family 
relationships.

In May 2008, a VA social worker opined that the Veteran was 
unable to work because of his PTSD symptoms.  It was noted 
that simple everyday events such as crossing the street at a 
crosswalk created severe anxiety and panic attacks.  When 
driving, the Veteran avoided the highways.  The Veteran was 
unable to tolerate other people.

Another follow-up record from September 2008 shows that 
driving was always stressful for the Veteran.  He reported 
experiencing some visual flashbacks.  He had problems with 
impulsive behavior.  The examiner noted that the Veteran was 
cooperative but withdrawn, isolative, and avoidant.  He had 
difficulty identifying and expressing emotions.  His mood was 
anxious.  Insight and judgment were deemed fair.  His 
thoughts were noted to be goal directed and organized.  
Hallucinations were neither reported nor observed.  The 
Veteran was in contact with reality.  His speech was 
delivered at a normal rate and speed.  No suicidal or 
homicidal ideation was reported.

In January 2009, the Veteran complained of problems with 
anger control to a VA psychologist.  He reported problems 
with his wife.  He experienced impaired sleep.  His road rage 
had recently improved.  The examiner noted that the Veteran 
was cooperative but withdrawn, isolative, and avoidant.  He 
had difficulty identifying and expressing emotions.  His mood 
was anxious.  Insight and judgment were deemed fair.  His 
thoughts were noted to be goal directed and organized.  
Hallucinations were neither reported nor observed.  The 
Veteran was in contact with reality.  His speech was 
delivered at a normal rate and speed.  No suicidal or 
homicidal ideation was reported.  Flashbacks were reported.

In March 2009, the Veteran reported frustration with his 
wife.  The Veteran again appeared cooperative but withdrawn, 
isolative, and avoidant.  His affect and mood were noted to 
be anxious.  His insight and judgment were fair.  His 
thoughts were goal directed and organized.  Hallucinations 
were neither reported nor observed.  Speech was delivered at 
a normal rate and speed, and intermittent insomnia was 
reported.  No suicidal or homicidal ideation was reported.  
Additional treatment records from April and May 2009 contain 
similar observations.

During a follow-up visit in August 2009, the Veteran reported 
feeling depressed.  He said that his concentration had 
decreased, and he did not remember things.  He reported 
experiencing anxiety.  He denied experiencing suicidal or 
homicidal ideation.  No hallucinations were reported.  The 
examiner noted that the Veteran was fairly groomed and 
relaxed.  Speech was normal.  Mood was euthymic, and affect 
was anxious.  Thought process and control was logical and 
goal directed.  Insight and judgment were deemed fair.  The 
examiner assigned a GAF score of 55.

In September 2009, the Veteran told a VA psychologist that he 
recently went through a period of depression in which he did 
not shower or engage in healthy personal hygiene.  He had 
difficulties with his wife.  He denied suicidal ideation, 
although he admitted that he had fleeting thoughts of self-
harm in the past.  The psychologist noted that the Veteran 
was withdrawn, isolative, and avoidant.  He had difficulty 
identifying and expressing emotions.  His affect and mood 
were depressed.  Judgment and insight were fair.  His flow of 
thought was goal directed and organized.  No hallucinations 
were reported or observed.  He was in contact with reality.  
His speech was delivered at a normal rate and speed.  He 
experienced intermittent insomnia and had some flashbacks.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work and family relations, with 
suicidal ideation, obsessional rituals, depression, impaired 
impulse control with unprovoked irritability, neglect of 
hygiene, and difficulty in adapting to stressful 
circumstances.

There is no probative evidence of PTSD symptoms such as 
stereotyped speech, difficulty in understanding complex 
commands, retention of only highly learned material, and 
impaired judgment and abstract thinking.  Nor is there 
probative evidence of symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, or memory loss for names of close relatives or own 
name.  Therefore, the Board finds a rating in excess of 70 
percent is not warranted.

GAF scores of 41 and 42 were listed in a VA outpatient 
treatment record dated in May 2007 and in a VA examination 
performed in November 2007.  According to DSM-IV, GAF scores 
ranging between 41 and 42 are indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The Board finds that that these GAF scores 
are consistent with the reported symptomatology-to include 
occupational and social impairment with deficiencies in most 
areas -and, thus, is also consistent with no greater 
impairment than that contemplated by the 70 percent rating 
assigned.

A GAF score of 55 was listed in a VA outpatient treatment 
record dated in August 2009.  According to DSM-IV, GAF scores 
ranging between 51 and 60 are indicative of moderate symptoms 
(like flat affect and circumstantial speech, and occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  As the GAF score of 55 
is indicative of even less impairment than that contemplated 
in the 70 percent rating assigned, that score clearly 
provides no basis for assignment of any higher rating.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be 
consistent with a 70 percent rating.

B.  DDD of the Lumbar Spine and DJD of the Cervical Spine

The criteria for rating all spine disabilities are set forth 
in a General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, a 10 percent rating 
is assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
assignable where forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine; or, unfavorable ankylosis of the entire 
cervical spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, General 
Rating Formula for DCs 5235-5243 (as in effect since 
September 26, 2003).

Under the rating schedule, forward flexion, extension, and 
left and right flexion to 45 degrees, and left and right 
lateral rotation to 80 degrees, each, are considered normal 
range of motion for the cervical spine.  Forward flexion to 
90 degrees, and extension, lateral flexion, and rotation to 
30 degrees, each, are considered normal range of motion of 
the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Here, VA outpatient records from May 2007 through 
February 2009 contain the Veteran's reports of back pain.

In May 2007, the Veteran complained to a VA doctor of pain in 
his back when he changed positions.  The doctor noted that 
the Veteran's neck was supple.  Mild diffuse lumbar 
tenderness with no point tenderness was present.  
Neurologically, the lower extremities had motor strength of 
5/5 throughout.  An X-ray of the lumbar spine revealed no 
acute or significant focal bony abnormality.

An X-ray of the cervical spine taken in December 2007 
revealed mild loss of disc space at C5-6 with osteophyte 
formation.  The vertebral body heights were preserved.  The 
impression listed was mild arthritic change.

On VA examination in March 2008, the examiner observed that 
there was no history of urinary incontinence, urinary 
retention requiring catheterization, fecal incontinence, 
constipation, numbness, paresthesias, leg or foot weakness, 
or falls.  However, there was a history of decreased motion, 
stiffness, weakness, spasms, and pain.  The Veteran reported 
sharp or dull, moderate, constant pain in his lower and upper 
back that radiated.  The Veteran also reported severe weekly 
flare-ups that were precipitated by driving, being in one 
position for too long, bending, and lifting.  There were no 
incapacitating episodes during the previous 12 months.

On objective examination of the cervical spine, the examiner 
found no spasm, atrophy, guarding, pain with motion, or 
weakness.  Tenderness was observed.  On objective examination 
of the thoracic spine, no spasm, atrophy, guarding, or 
weakness was observed.  Pain with motion and tenderness were 
present.

Elbow flexion and extension, wrist flexion and extension, hip 
flexion and extension, knee extension, ankle dorsiflexion and 
plantar flexion, and great toe extension were all found to be 
5/5.  There was no abnormal sensation of the upper or lower 
extremities.  Biceps, triceps, brachioradialis, knee jerk, 
and ankle jerk were all hypoactive.

No ankylosis of the cervical or thoracolumbar spine was 
found.

Cervical flexion was to 40 degrees.  Extension was to 25 
degrees.  Right and left lateral flexion was to 30 degrees.  
Right and left lateral rotation was to 60 degrees.  No pain 
or additional loss of motion was observed on repetitive use 
of the joint.

Thoracolumbar flexion was to 45 degrees with pain beginning 
at 30 degrees.  Extension was to 25 degrees with pain 
beginning at 0 degrees.  Right and left lateral flexion was 
to 25 degrees with pain beginning at 0 degrees.  Right and 
left lateral rotation was to 60 degrees with pain beginning 
at 0 degrees.  Pain was present on repetitive use of the 
joint, but no additional loss of motion was observed.

During a VA follow-up visit in January 2009, the Veteran 
reported continued pain in his neck and low back.  He used a 
TENS unit.  The examiner noted a limited range of motion with 
lumbar flexion with lumbar flattening with forward flexion.  
The examiner found that the cervical range of motion was 
normal with cervical paraspinal muscle tenderness.  
Spurling's test was negative bilaterally.

Magnetic resonance imaging (MRI) performed in February 2009 
revealed mild degenerative disc changes at L5-S1 with facet 
joint degeneration, worse on the right, with no 
neuroforaminal narrowing.

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's service-connected DDD of the lumbar 
spine and 10 percent for the Veteran's service-connected DJD 
of the cervical spine is not warranted.

First addressing the General Rating Formula, the Board notes 
that, during the relevant time period, the Veteran's 
demonstrated range of motion of the lumbar spine has been 
more consistent with a 20 percent rating.  In this regard, as 
shown on March 2008 VA examination, forward flexion of the 
thoracolumbar spine was greater than 30 degrees but not 
greater than 60 degrees.  Forward flexion has not been shown 
to be limited to 30 degrees or less, as required for the next 
higher, 40 percent rating.  Furthermore, the combined range 
of motion of the Veteran's thoracolumbar spine has been 
greater than 120 degrees.  There is no ankylosis.  There also 
has been no evidence of muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran's demonstrated range of motion of the cervical 
spine has been more consistent with a 10 percent rating.  In 
this regard, as shown on March 2008 VA examination, forward 
flexion of the cervical spine was greater than 30 degrees but 
not greater than 40 degrees.  Forward flexion has not been 
shown to be limited to 30 degrees or less, as required for 
the next higher, 20 percent rating.  Furthermore, the 
combined range of motion of the Veteran's cervical spine has 
been greater than 170 degrees.  There is no ankylosis.  There 
also has been no evidence of muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

Specifically as regards the DeLuca factors (identified and 
addressed above), the Board notes that the March 2008 
examiner noted that pain was associated with the 
thoracolumbar range of motion, and the Veteran has reported 
lumbar and cervical pain.  However, as indicated, the 
criteria under the General Rating Formula are applied with or 
without symptoms such as pain, and during the examination, 
the Veteran was able to accomplish the range of motion 
indicated above.   The Board also notes that, while the March 
2008 examiner commented that repetitive motions caused an 
increase in thoracolumbar pain, he did not find that such 
motion caused decreased motion.  In short, the 20 percent 
rating for the lumbar spine and 10 percent rating for the 
cervical spine adequately compensate the Veteran for his pain 
and other DeLuca factors provide no basis for assignment of 
any higher rating.

Overall, the Board finds that the medical evidence is 
consistent with no more than a 20 percent rating for the 
lumbar spine and a 10 percent rating for the cervical spine 
under the General Rating Formula.  Since the medical evidence 
does not support the assignment of the next higher rating(s) 
under the General Rating Formula, it logically follows that 
no higher rating under the General Rating Formula is 
assignable.  In reaching this conclusion, the Board has 
considered the Veteran's complaints on examination, but does 
not find them more probative than the objective medical 
findings.

The Board also notes that, under Note (1) of the General 
Rating Formula, VA must consider whether combining ratings 
for orthopedic and neurological manifestations would result 
in a higher rating for the Veteran's service-connected lumbar 
and cervical spine disabilities.  However, such would not be 
the case here.  No medical evidence reflects even a 
suggestion that any neurological symptoms recorded constitute 
separately ratable manifestations of the service-connected 
spine disabilities.  Since there has been no objective 
evidence of neurological impairment attributable to either 
the cervical or lumbar spine, the Board finds that there is 
no basis for separate, compensable ratings under this 
provision.  

Finally, the Board notes that the revised criteria provide no 
other basis for assigning a higher rating for the Veteran's 
lumbar and cervical spine.  Although the revised criteria 
sets forth a Formula for Rating IVDS on the Basis of 
Incapacitating episodes, here, the disability also is not 
shown to involve any incapacitating episodes throughout the 
period applicable to the appeal.

C.  Bilateral Hearing Loss

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2009).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


	(CONTINUED ON NEXT PAGE)



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2009)

On VA audiological evaluation in November 2007, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
20
25
30
50
33
LEFT
15
25
35
50
31

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

During the examination, the Veteran reported that he was a 
heavy equipment operator while in the Military.  He said that 
in the past, he was a vice president of a cell phone company, 
and he was not exposed to occupational noise.  He reported 
some exposure to recreational noise.

Based upon the evidence of record, the Board finds the 
Veteran's hearing loss does not represent an exceptional 
pattern of hearing impairment as the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is not above 55 decibels, and the puretone 
threshold is not 70 decibels or more at 2000 Hertz at any 
time during the appeal period.  See 38 C.F.R. § 4.86.  
Consequently, the Board must use Table VI to evaluate the 
Veteran's compensation rating.  

Applying the November 2007 VA audiology examination findings 
to Table VI, the Veteran rates a Roman Numeral designation of 
I for the right ear and I for the left ear.  Applying those 
Roman Numeral designations to Table VII results in a 
noncompensable rating throughout the period of appeal.

The Board has carefully considered the Veteran's assertions 
and in no way discounts the Veteran's asserted difficulties 
or his assertions that his bilateral hearing loss should be 
rated higher.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

As a final point, the Board recognizes that in the 
audiological evaluation report, the audiologist did not 
discuss the functional effects of the Veteran's bilateral 
hearing loss.  While such factors would be relevant to a 
claim for a higher rating on an extra-schedular basis (see 
Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, 
neither the Veteran nor his representative has asserted the 
Veteran's entitlement to a higher rating for bilateral 
hearing loss on an extra-schedular basis, and such is not 
otherwise raised by the evidence of record.  See Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of 
findings as to functional effects does not render the 
audiological evaluation report inadequate for rating 
purposes.

D.  All Higher Rating Claims

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as frequent periods of 
hospitalization, related to the service-connected disorders 
discussed above that would take the Veteran's case outside 
the norm so as to warrant an extraschedular rating.  The 
present service-connected disorders on appeal are adequately 
rated under the available schedular criteria.  Pain and some 
degree of interference with employment are contemplated by 
the schedular guidelines for each of the service connected 
disorders discussed above.  The Board notes the Veteran has 
other service and nonservice-connected disabilities and is in 
receipt of TDIU (total disability based on individual 
unemployability) from the original date of service 
connection.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Additionally, for all the reasons explained above, the Board 
finds that there is no basis for staged rating of the 
Veteran's service connected disabilities discussed above, 
pursuant to Fenderson, and that the claims for a higher 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of higher ratings, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for floaters in eyes is denied.

Service connection for erectile dysfunction is denied.

An initial rating in excess of 70 percent for PTSD is denied.

An initial rating in excess of 20 percent for DDD of the 
lumbar spine is denied.

An initial rating in excess of 10 percent for DJD of the 
cervical spine is denied.

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent prior to December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1)(i) (2009).  Furthermore, the chronic disability 
must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.317(a), (b) (2009).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f) (West 2002 & Supp. 2009); 38 C.F.R. § 3.317(d) 
(2009).  In this case, the Veteran served in the Southwest 
Asia theater of operations from March 2005 to July 2005.  
Consequently, the Board finds that he is a Persian Gulf War 
veteran within the meaning of the applicable statute and 
regulation.

The Veteran's claims are for service connection for a 
bilateral arm disorder, a bilateral knee disorder, breathing 
trouble, ulcer, headaches, and traumatic brain injury.  Signs 
or symptoms that may be manifestations of undiagnosed illness 
or a chronic multi-symptom illness include headache, muscle 
pain, joint pain, neuropsychological signs or symptoms, signs 
or symptoms involving the upper or lower respiratory system, 
and gastrointestinal signs or symptoms.  38 U.S.C.A. § 
1117(g) (West 2002 & Supp. 2009).  However, the RO has 
adjudicated each claim in the rating decision and SOC on a 
direct incurrence basis only.

In August 2007, the Veteran expressed a desire to open a 
claim for benefits for Gulf War Syndrome.  As the Veteran is 
a Persian Gulf veteran who claimed service connection for 
symptoms listed in 38 C.F.R. § 3.317, the Board finds that 
the issue of service connection pursuant to 38 C.F.R. § 3.317 
has been raised with regard to each claim remaining on 
appeal.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(the Board must review all issues reasonably raised from a 
liberal reading of all documents in the record).  The RO 
should address this theory of entitlement in the first 
instance, thus warranting remand of each claim.  See Robinson 
v. Mansfield, 21 Vet. App. 545 (2007) (separate theories in 
support of a claim for a particular benefit are not 
equivalent to separate claims).

The Board particularly notes that the Veteran has not been 
afforded a Persian Gulf War protocol examination in 
connection with any of his current service connection claims.  
Given the Veteran's Persian Gulf War service, the joint pain, 
gastrointestinal problems, breathing problems, headaches, and 
neuropsychological symptoms in the evidence of record, the 
Board finds that a VA Persian Gulf War protocol examination 
in connection with these claims is warranted.  The Board 
notes that guidelines for disability examinations for Gulf 
War veterans have been issued in an Under Secretary for 
Health's Information Letter, dated April 28, 1998 (IL 10-98- 
010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to undergo VA Gulf War protocol 
examination, by a physician, at an 
appropriate VA medical facility. 

Such examination should conform to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010).  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include psychological testing) 
should be accomplished (with all findings 
made available to the primary physician 
prior to the completion of his/her 
report), and all clinical findings should 
be reported in detail. 

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should conduct a 
comprehensive general medical examination, 
and provide details about the onset, 
frequency, duration, and severity of 
orthopedic signs or symptoms, respiratory 
signs or symptoms, neuropsychological 
signs or symptoms, gastrointestinal signs 
or symptoms, and headaches, and state what 
precipitates and what relieves them.

c.  With respect to each complaint or 
symptom, the examiner should specifically 
state whether any of the Veteran's 
complaints or symptoms are attributable to 
a known diagnostic entity.  If there is a 
known diagnosis that can be medically 
explained, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the diagnosed 
disability was incurred in or aggravated 
by service.

d.  If the Veteran suffers from any 
claimed symptoms that are not determined 
to be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to address 
these findings, and should be ordered by 
the primary examiner.  In such instance, 
the primary examiner should provide the 
specialist(s) with all examination reports 
and test results, and request that the 
specialist determine if the Veteran's 
orthopedic, neuropsychological, 
respiratory, gastrointestinal, or headache 
symptoms can be attributed to a known 
clinical diagnosis.  If the Veteran's 
symptoms are attributable to a known 
clinical diagnosis, the specialist should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the diagnosed disability was incurred in 
or aggravated by service.

e.  All examination findings, along with 
the complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) should 
be set forth in a typewritten report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


